UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                        _____________________

                            No. 98-20584
                          Summary Calendar
                       _____________________

                          MICHAEL RICHIE,

                                               Plaintiff-Appellant,

                               versus

               GARY JOHNSON, DIRECTOR, TEXAS DEPARTMENT
         OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION; CAROL
              VANCE; ELLEN J. HALBERT, Vice Chairwoman,

                                               Defendants-Appellees.


            Appeal from the United States District Court
                 for the Southern District of Texas
                         USDC No. 97-CV-1027


                          August 31, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*


     Michael Richie, Texas inmate # 349726, appeals pro se the

dismissal, for failure to state a claim upon which relief can be

granted, of his 42 U.S.C. § 1988 civil rights action.    He contends

that his due process rights were violated when the Texas Department

of Criminal Justice refused to restore good-time credit which he

lost on return to prison after revocation of his parole.   Unlike in



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                               - 1 -
district court, Richie does not assert that his equal protection

rights and the Ex Post Facto Clause were violated.   Those claims,

therefore, are deemed abandoned.   See Yohey v. Collins, 985 F.2d
222, 223-24 (5th Cir. 1993).

     Because Richie lacks a constitutionally protected liberty

interest in the restoration of the good-time credit, he fails to

state a claim upon which relief may be granted.    See Hallmark v.

Johnson, 118 F.3d 1073, 1079-80 (5th Cir.) cert. denied, 118 S. Ct.
576 (1997).   Accordingly, the dismissal of his action is

                                                       AFFIRMED.




                               - 2 -